Citation Nr: 0102089	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by teeth grinding.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1996.  

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a lumbar spine disorder and a jaw disorder, which the veteran 
claimed as grinding teeth.  The veteran perfected an appeal 
of that decision.

In an August 1996 rating decision the RO granted entitlement 
to service connection for bilateral tibial stress fractures 
and assigned a non-compensable rating for the disorder.  The 
veteran was notified of that decision and did not appeal.  In 
December 1998 she also claimed entitlement to service 
connection for bilateral "leg problems" and "shin splints."  
In the February 1999 rating decision the RO denied 
entitlement to service connection for leg problems, 
presumably including shin splints, on the basis that the 
medical evidence did not show that she had a leg disorder 
other than the tibial stress fractures, for which service 
connection had previously been established.  In her April 
1999 notice of disagreement and October 1999 substantive 
appeal the veteran indicated that she was appealing the 
February 1999 determination pertaining to "leg problems 
(stress fractures)."  Because the February 1999 decision did 
not address any issue pertaining to the bilateral tibial 
stress fractures, and the medical evidence does not indicate 
that she has any bilateral leg disorder other than the stress 
fractures, the veteran's intent as shown in the notice of 
disagreement and substantive appeal is not clear.

In December 1999 the RO notified the veteran that her April 
1999 statement could not be considered a notice of 
disagreement with the rating assigned for bilateral tibial 
stress fractures in August 1996, because the statement was 
not received within one year of the decision.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302 (2000).  The RO 
also notified her that if she wanted reconsideration of the 
August 1996 decision regarding the assigned rating, she would 
have to submit new and material evidence.  The RO did not, 
however, consider whether the veteran was claiming 
entitlement to a higher rating for the service-connected 
bilateral leg disorder.  Because the veteran's intent is not 
clear regarding her claim of entitlement to service 
connection for a bilateral leg disorder other than the tibial 
stress fractures, or a claim for an increased rating for 
bilateral tibial stress fractures, these issues are being 
remanded to the RO for resolution.

In the August 1996 rating decision the RO also denied 
entitlement to service connection for bilateral hearing loss, 
urinary problems, a bilateral knee disorder, and hemorrhoids.  
In a December 1998 statement the veteran claimed that the 
August 1996 decision was clearly and unmistakably erroneous 
in denying service connection for those disorders.  In the 
October 1999 substantive appeal the veteran raised for the 
first time the issue of entitlement to service connection for 
a foot disorder.  These issues have not been addressed by the 
RO and are referred to the RO for appropriate action.  See 
Bruce v. West, 11 Vet. App. 405 (1998) (the Board does not 
have jurisdiction of issues not yet addressed by the RO).

In a September 1999 rating decision the RO denied entitlement 
to service connection for the residuals of a head injury.  In 
her October 1999 substantive appeal the veteran expressed 
disagreement with that decision.  Her statement constitutes a 
timely filed notice of disagreement, but she has not been 
provided a statement of the case pertaining to that issue.  
This issue is, therefore, also being remanded to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the February 1999 rating decision the RO determined that 
the claims for service connection for a low back disorder and 
a disorder manifested by teeth grinding were not well 
grounded.  Because of the change in the law, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16.  For these reasons a remand is required.  

The RO provided the veteran a VA orthopedic examination in 
December 1998 that included a review of her VA medical file.  
The examiner was not, however, provided the claims file to 
enable him to review her service medical records, and he 
stated that he was unable to provide an opinion on whether 
the back disorder that was documented in 1998 was related to 
an in-service injury or disease.  The veteran has not been 
provided a dental examination to determine whether she has a 
chronic jaw or dental disorder that had its onset during 
service.

The veteran reported that she had seen a chiropractor for 
treatment of the back.  Additional records of treatment that 
may have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA, private, or 
service department, who treated the 
veteran for a low back or dental disorder 
since her separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from Madigan Hospital at Fort 
Lewis, Washington, and the VA medical 
center (MC) in Seattle, Washington.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination to 
determine the nature and etiology of her 
low back disorder.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the low back 
and provide a diagnosis of any pathology 
found.  The examiner should also provide 
an opinion, based on the medical evidence 
of record and sound medical principles, 
on whether the currently manifest low 
back disorder is etiologically related to 
the complaints documented in the 
veteran's service medical records.  The 
examiner should provide the complete 
rationale for his/her opinion.

4.  The RO should also afford the veteran 
a VA dental examination in order to 
determine whether she currently has a 
chronic disability that is manifested by 
teeth grinding.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  If the examiner finds that an 
additional examination is warranted, such 
as an orthodontic examination, that 
examination should be provided.

The examiner should conduct a thorough 
dental and oral examination and provide a 
diagnosis for any chronic pathology 
pertaining to the teeth, jaws, muscles, 
or temporomandibular joints.  In the 
absence of any other defined pathology, 
the examiner should determine whether the 
veteran demonstrates teeth grinding and 
provide an opinion on whether teeth 
grinding is representative of a dental or 
oral disease or injury and, if so, 
whether that disease or injury is related 
to manifestations that occurred during 
service.  The examiner should provide the 
complete rationale for his/her opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
a low back disorder and a disorder 
manifested by teeth grinding.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  The RO should contact the veteran and 
ask her to clarify her intent regarding 
any appeal of the February 1999 rating 
decision pertaining to a leg disorder.  
Specifically, the RO should determine 
whether the veteran intended to appeal the 
denial of service connection for a leg 
disorder other than bilateral tibial 
stress fractures.  If that was her intent, 
she should be provided a statement of the 
case pertaining to that issue and be given 
the opportunity to submit a substantive 
appeal.  If it was the veteran's intent to 
establish a higher disability rating for 
bilateral tibial stress fractures, the RO 
should develop and adjudicate that issue.

8.  After undertaking any development 
deemed appropriate, the RO should 
adjudicate the substantive merits of the 
claim for service connection for the 
residuals of a head injury.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  She should then be given the 
opportunity to submit a substantive 
appeal.


The case should then be returned to the Board, if in order.  
The issues of entitlement to service connection for a 
bilateral leg disorder other than tibial fractures and the 
residuals of a head injury should be returned to the Board 
only if perfected through the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93 (1997).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

